DETAILED ACTION
This action is in reply to papers filed 1/7/2020. Claims 1-15 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200225213A1, Published 7/16/2020.

Claim Objections
Claim 4 and Claim 11 is objected to because of the following informalities:  
Claim 4, copied below, contains a typo. 

    PNG
    media_image1.png
    79
    931
    media_image1.png
    Greyscale

The article “a”, between “are” and “derived” should be removed. 
Claim 11 recites the phrase “at least one type of cardiomyocyte”. Claim 11 ultimately depends from claim 1. Claim 1 recites a generic cardiomyocyte. Those of ordinary skill in the art know that the generic cardiomyocyte is further specialized into atrial, ventricular and pacemaker (nodal) cardiomyocytes (see para. 7 of PgPub). However, claim 1 does not make this clear. Applicant should consider amending claim 1 to make clear that the cardiomyocytes of claim 1 are heterogenous and therefore comprise at least one type of cardiomyocyte. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “increased” (in increased fatty acid oxidation) and “diminished” (in diminished glucose oxidation)  in claim 1 are relative terms which renders the claim indefinite. The terms “increased” and “diminished”  are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-4 and 11-15 are included in this rejection as they depend from claim 1. Note that similarly phrased claim 7 is not considered indefinite as the claim provide a standard for ascertaining the requisite degree~ a human embryonic stem cell line not transfected with COX7A1.
Claim 8 is unclear. Claim 8 compares pluripotent stem cells transfected with COX7A1 (n claim 6) with “cells not expressing COX7A1.” However, it is unclear what type of cells the cells not expressing COX7A1. This is problematic because, for example, adipocytes not expressing COX7A1 would not be considered a control or a standard to measure pluripotent stem cells transfected with COX7A1 against. 
Appropriate correction is required.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Prior Art Rejection 1

Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ruohola-Baker et al. (PgPub US20160130555A1, Published 5/12/2016, Filed 6/12/2014; Ref. 2 in IDS filed 2/16/22).

On background, , Ruohola-Baker et al. teaches that the fetal heart derives nearly all of the energy needed for the maintenance of basal contractile function and ionic balance from anaerobic glycolysis of glucose to pyruvate. In contrast, the adult heart derives 60-70% of its energy from fatty acid oxidation, with glucose oxidation and lactate oxidation contributing a majority of the remainder of the energy requirements. Ruohola-Baker notes that there is a profound switch in cardiac substrate metabolism during the fetal transition period, when oxidative metabolic pathways take over from glycolysis as the main source of energy. Ruohola-Baker teaches this phenomenon is also observed in cardiomyocytes in culture. Continuing, Ruohola-Baker teaches typically, cardiomyocytes derived from stem cells or cultured in vitro comprise a metabolic phenotype similar to the fetal heart, with a preference for glycolysis as the main source of energy. However, Ruohola-Baker teaches the methods and compositions they provide permit the maturation of cultured cardiomyocytes to a mature phenotype in which the cells preferentially utilize fatty acids as their main source of energy. Since the metabolism of fatty acids through β-oxidation requires the presence of oxygen, Ruohola-Baker teaches one can easily determine the timing and/or degree of maturation of a cardiomyocyte culture by measuring the mitochondrial respiratory capacity, among other parameters (Pg. 15, para. 169-170).
With regards to claim 1, in-part, Ruohola-Baker et al. discloses a method for inducing maturation of a cultured cardiomyocyte comprising contacting in vitro a cultured cardiomyocyte derived from a human induced pluripotent stem cell (hiPS cell) (as in claim 3 and claim 4) (Pg. 7, para. 96) with an isolated microRNA from the let-7 family, or with a vector that expresses said miRNA of the let-7 family, thereby inducing maturation of the cultured cardiomyocyte (Pg. 1, para. 8). Ruohola-Baker et al. discloses the maturation of the cardiomyocyte comprises a shift in the primary source of energy from glycolysis to fatty acid oxidation (i.e. increased fatty acid oxidation) (Pg. 1,para. 15-17). Ruohola-Bake discloses said mature cardiomyocytes are used in a cardiotoxicity assay (Pg. 3,para. 53), as further in claim 1. 
Accordingly, Ruohola-Baker anticipates the claimed invention. 


                                                       Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 2

Claim(s) 2 and 5-10 are  rejected under 35 U.S.C. 103 as being unpatentable over Ruohola-Baker et al. (PgPub US20160130555A1, Published 5/12/2016, Filed 6/12/2014, Ref. 2 in IDS filed 2/16/22) as applied to claims 1 and 3-4 and further in view of Vogel et al. (PgPub US20160244718A1, Published 8/25/2016; Ref. 3 in IDS filed 2/16/22), Wilson-Fritch et al. (J Clin Invest. 2004 Nov 1; 114(9): 1281–1289) and Ring et al. (WO2002090521A2, Published 11/4/2002).
The teachings of Ruohola-Baker et al. are relied upon as detailed above. And although Ruohola-Baker et al. teach producing cardiomyocytes having a shift in the primary source of energy from glycolysis to fatty acid oxidation (as in claim 5, in-part), thus signaling a maturation of said cardiomyocytes (as in claim 7, in-part) (Pg. 1, para. 15-17), Ruohola-Baker et al  fails to teach the cardiomyocytes are prepared by overexpression of COX7A1 (as in claim 2 and as further in claim 5).
Before the effective filing date of the claimed invention, Vogel et al. taught  reprogramming of pluripotent stem cells for improved control of their differentiation pathways (Title). Specifically, Vogel teaches a method of reprogramming pluripotent stem cells (PSC) comprising the step of metabolically reprogramming PSCs (Pg. 2, para. 14). Vogel teaches the PSCs are reprogrammed by increasing oxidative phosphorylation markers in the PSCs, wherein an oxidative phosphorylation marker is COX7A1 (Pg. 3, para. 17; Pg. 19, para. 243). Note that Vogel teaches “metabolic reprogramming” refers to processes wherein the metabolism of a cell is altered via biotechnological means (Pg. 12, para. 126). Vogel teaches this biotechnological means may be achieved by influencing nucleic acids involved in metabolic reaction via genetic manipulation. The breadth of ‘increased oxidative phosphorylation” via genetic manipulation embraces overexpression of COX7A1 (as in claim 2 and claim 5). The breadth of ‘genetic manipulation” embraces transfected of PSCs with a vector comprising a COX7A1 nucleic acid (as in claim 6, in-part). Vogel adds that the PSCs can then be differentiated into cardiomyocytes (as further in claim 6). 
With respect to the limitation recited in claim 7 (mature cardiomyocyte or population of cardiomyocytes have increased fatty acid oxidation relative to cardiomyocytes differentiated from a human embryonic stem cell line not transfected with COX7A1), Ruohola-Baker notes that in comparison to the empty vector (EV) control cardiomyocytes (CMs), let-7 OE CMs exhibited a significant increase in all the cardiac maturation markers that were previously found to be up-regulated in the conditioned Engineered Heart Tissue (cEHTs) and 1yr-CMs (FIGS. 1B and 3C) (Pg. 22, para. 235). Fig. 1B includes CTNT and SERCA2 (as in claim 8). Ruohola-Baker teaches this provided the first indication that overexpression of let-7 accelerates the maturation process. 
It is acknowledged that the comparison in claim 7 and claim 8 is between stem cells transfected with COX7A1 and stem cells that are not transfected with COX7A1. However, it is emphasized that a reasonable expectation that cardiomyocytes derived from COX7A1 transfected pluripotent stem cells would also have increased fatty acid oxidation (as in claim 7) and increased expression of markers CTNT and SERCA2 (as in claim 8) as compared to cardiomyocytes derived from non- COX7A1 transfected pluripotent stem cells because Vogel uses the metabolic oxidative phosphorylation pathway to reprogram the PSCs and Ruohola-Baker teaches during the fetal cardiomyocyte transition period, oxidative metabolic pathways take over from glycolysis as the main source of energy.  As added support, Wilson-Fritch teaches when COX7A1 is upregulated, so too is fatty acid oxidation (see Pg. 1283, Col. 2, para. 1 and Table 1; Abstract). 
However, none of the aforementioned references teach COX7A1 is transfected by a knock-in inducible COX7A1 expression cassette (as in claim 9) or that COX7A1 is available by constitutive expression (as in claim 10).
Before the effective filing date of the claimed invention, Ringo et al. taught an expression vector comprising a polynucleotide encoding a drug metabolizing enzyme (Abstract), wherein one such enzyme is a cytochrome c (Pg. 8, para. 1; Pg. 29, para. 2). Continuing, Ringo teaches that in order to express a biologically active DME, the nucleotide sequences encoding DME is inserted into an appropriate expression vector and said vector includes regulatory sequences, such as constitutive promoters (as in claim 10) (Pg. 61, last paragraph) and knock-in (Pg. 69, para. 1) inducible promoters (as in claim 9). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of  Ruohola-Baker et al., wherein Ruohola-Baker et al. teaches a method for inducing maturation of a cultured cardiomyocyte derived from a human induced pluripotent stem cells, with the teachings of Vogel et al., wherein Vogel teaches transfection of pluripotent stem cells with COX7A1 for improved control of cardiomyocyte differentiation, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have found it prima facie obvious to transfect the pluripotent stem cells of Ruohola-Baker with COX7A1 because Vogel teaches such a step allows for greater control of the differentiation of said stem cell into cells such as cardiomyocytes. A reasonable expectation that the cardiomyocytes derived from COX7A1 transfected pluripotent stem cells would have an increase in fatty acid oxidation is present because Wilson-Fritch teaches an upregulation of COX7A1 was accompanied by an increase in fatty acid oxidation.  Finally, one of skill in the art would have found it prima facie obvious to use constitutive or inducible promoters depending on the objective of the experiment. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 3

Claim(s) 11-15 are  rejected under 35 U.S.C. 103 as being unpatentable over Ruohola-Baker et al. (PgPub US20160130555A1, Published 5/12/2016, Filed 6/12/2014, Ref. 2 in IDS filed 2/16/22) as applied to claims 1 and 3-4 and further in view of Liu et al. (Nanoscale, 2017, 9, 4950-4962) and Lapp et al. (Sci Rep. 2017; 7: 9629).
The teachings of Ruohola-Baker et al. are relied upon as detailed above. However, Ruohola-Baker et al. fails to teach the screening is conducted in a culture vessel wherein at least one type of cardiomyocyte is on a micropatterned surface that orients the cardiomyocytes in a specific pattern (as in claim 11).
Before the effective filing date of the claimed invention, Liu et al. taught the spatial arrangement of cardiac myocytes (CMs) and other non-myocytes scaffolds, closely resembling native tissue, is essential to control the CM morphology and function for cardiac tissue regeneration. In the current study, Liu teaches micropatterned fibrous scaffolds were developed to establish a CM co-culture system with cardiac fibroblasts (CFs) and endothelial cells (ECs) as a potential in vitro drug screening model. To pursue a biomimetic approach to influence CM behaviors, strip, oval and wave-patterned mats, in a multi-well plate (Pg. 4961, Col. 1, last sentence), were constructed by deposition of electrospun fibers on lithographic collectors, followed by precise stacking for cell co-cultures (as in claim 11) (Abstract). CMs, CFs, and ECs were located on the patterned scaffolds with controlled cellular distribution in the respective regions and no across condition was found. Compared with those after strip and oval-patterned co-culture, CMs co-cultured on wave-patterned scaffolds displayed significantly greater cell viabilities, larger cell elongation ratios, stronger expressions of cardiac-specific Troponin I, connexin 43 (a maturation marker) and sarcomeric α-actinin and higher beating rates during 15 days of incubation (as in claim 15) (Pg. 4956, Col. 2, para. 3).
However, neither Ruohola-Baker nor Liu et al. teach the micropatterned surface comprises fibronectin (as in claim 14).
Before the effective filing date of the claimed invention, Lapp et al. taught side effects on cardiac ion channels are one major reason for new drugs to fail during preclinical evaluation (Abstract). As such, Lapp et al. propose a simple optogenetic screening tool measuring extracellular field potentials (FP) from paced cardiomyocytes to identify drug effects over the whole physiological heart range, which is essential given the rate-dependency of ion channel function and drug action. Using a cardiomyocyte cell line consisting of ventricular (~60%) (as in claim 12), atrial (~20%) and pacemaker-like (20%) (as in claim 13) cardiomyocytes (Pg. 2, ‘Experimental Procedures’), Lapp teaches said cells were transfected an adeno-associated virus comprising a Chr2 transgene. Lapp notes that because hiPSC-derived cardiomyocytes are cost-intensive and confluent monolayers are required for good field potential signals, manual drop-seeding of cells on the field of electrodes was performed after local coating with fibronectin (as in claim 14) (Pg. 6, last paragraph).
When taken with the teachings of Ruohola-Baker et al., wherein Ruohola-Baker is drawn to a method of using pluripotent stem cell derived cardiomyocytes to screen agents/compounds for cardiotoxicity, one of ordinary skill in the art would have been sufficiently motivated to apply the teachings of Liu et al. to the screening method of Ruohola-Baker. That is, the skilled artisan would have found it prima facie obvious to co-culture the cardiomyocytes of  Ruohola-Baker with cardiac fibroblasts and endothelial cells on a micropatterned fibrous scaffold, as taught by Liu, because Liu observed this arrangement mimics native tissue in vivo (Abstract).  In addition, one of ordinary skill in the art would have found it prima facie obvious to coat the fibrous scaffold of Liu with fibronectin, as taught by Lapp et al., in order to provide for better adhesion because Lapp laments that human induced pluripotent stem cell derived cardiomyocytes are expensive.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632